
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10. 72

CONSENT AND EIGHTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


        THIS CONSENT AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of December 28, 2004, by and among Lenders,
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders ("Agent") and MIDWAY HOME
ENTERTAINMENT INC., a Delaware corporation ("Midway"), MIDWAY AMUSEMENT GAMES,
LLC, a Delaware limited liability company ("MAG"; Midway and MAG are referred to
hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers"), MIDWAY GAMES INC., a
Delaware corporation ("Parent"), MIDWAY GAMES WEST INC., a California
corporation ("MGW"), MIDWAY INTERACTIVE INC., a Delaware corporation ("MI"),
MIDWAY SALES COMPANY, LLC, a Delaware limited liability company ("MSC"), MIDWAY
HOME STUDIOS INC., a Delaware corporation ("MHS"), SURREAL SOFTWARE INC., a
Washington corporation ("Surreal"), MIDWAY STUDIOS—AUSTIN INC., a Texas
corporation ("MSA"), MIDWAY STUDIOS—LOS ANGELES INC., a California corporation,
("MSLA"; Parent, MGW, MI, MSC, MHS, Surreal, MSA and MSLA, are referred to
hereinafter each individually as a "U.S. Credit Party" and individually and
collectively, jointly and severally, as the "U.S. Credit Parties").

        WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are parties
to that certain Loan and Security Agreement dated as of March 3, 2004 (as
amended, modified or supplemented from time to time, the "Loan Agreement");

        WHEREAS, Borrowers have advised Agent and Lenders that Borrowers desire
to acquire all of the equity of F+F Publishing GmbH, a German limited liability
company ("German Company"), pursuant to the terms of an Agreement on the Sale
and Assignment of 100% of the Shares in a GmbH (the "Purchase Agreement"), among
Midway, Mr. Uwe Detlef Fuerstenberg and Hans Joachim Meyer (the "Share
Acquisition") in substantially the form of the draft agreement delivered to
Agent dated December 22, 2004;

        WHEREAS, Borrowers have advised Agent and Lenders that desire (i) to
capitalize Midway (Europe) GmbH ("Midway Europe"), an Inactive Company under the
Loan Agreement and (ii) for Midway Europe to acquire certain assets of Acclaim
Entertainment GmbH, registered in the commercial registry of the local court in
Munich under reg. no. HRB 93117 (collectively, the "Midway Europe
Transactions");

        WHEREAS, Borrowers and U.S. Credit Parties desire for Agent and Required
Lenders to consent to Share Acquisition and the Midway Europe Transactions as
set forth herein; and

        WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed
to amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.

        NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:

        1.    Defined Terms.    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the Loan
Agreement.

        2.    Consent.    Subject to the satisfaction of the conditions set
forth in Section 5 below, Agent and Required Lenders hereby consent to (a) the
Share Acquisition in accordance with the terms of the Purchase Agreement and
(b) consent to the Midway Europe Transactions; provided that (i) the Share
Acquisition and Midway Europe Transactions are completed within 180 days of the
date hereof, (ii) the net amount of Investments in Midway Europe shall not at
any time exceed $100,000, (iii) all assets of Midway Europe shall be sold or
otherwise transferred to a Company, UK Company or German

1

--------------------------------------------------------------------------------




Company within 90 days of the consummation of the Midway Europe Transactions and
(iv) as soon as practicable after the sale of all of the assets of Midway
Europe, all remaining Investments in Midway Europe (excluding stated capital),
if any, shall be distributed to Midway. This is a limited consent and shall not
be deemed to constitute a waiver of, or consent to, any other future breach of
the Loan Agreement (as amended by this Amendment).

        3.    Amendment to Loan Agreement.    Subject to the satisfaction of the
conditions set forth in Section 5 hereof, the Loan Agreement is amended as
follows:

        (a)   The definition of the term "Bankruptcy Code" that is set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety, as
follows:

        "Bankruptcy Code" means title 11 of the United States Code, as
applicable, and as in effect from time to time, and, in respect of UK Company,
UK Insolvency Laws, in respect of German Company, German Insolvency Laws and in
respect of Japan Company, Japan Insolvency Laws.

        (b)   The definition of the term "Inactive Company" that is set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety, as
follows:

        "Inactive Company" means Midway Games Sales Corporation, a Barbados
corporation, Midway/Nintendo Inc., a Delaware corporation, and Midway Games
(Europe) GmbH, a German limited liability company.

        (c)   The following definitions are added to Section 1.1 of the Loan
Agreement, each in their appropriate alphabetical order:

        "German Company" means F+F Publishing GmbH, a German limited liability
company, registered with company number HRB 154344.

        "German Insolvency Laws" means the Insolvency Code (Insolvenzordnung) of
Germany, as now and hereafter in effect, any successor to such statute and any
rules and regulations issued thereunder.

        "Japan Company" means K.K. Midway Games, a Japanese company, registered
with company number 0200-01-038356.

        "Japan Insolvency Laws" means the bankruptcy and insolvency laws as now
and hereafter in effect in Japan.

        (d)   The definition of "Permitted Investment" in Section 1.1 is amended
by deleting the word "and" at the end of clause (h) thereof, amending clause (i)
thereof so that it is now a reference to clause (k) thereof, and adding new
clauses (i) and (j) thereto, as follows:

      "(i) Investments in German Company so long as the net additional amount of
such Investments made does not exceed $2,500,000 at any time, (j) Investments in
Japan Company so long as the net additional amount of such Investments made does
not exceed $500,000 in any fiscal year".

        (e)   The preface to Article 7 of the Loan Agreement is hereby amended
and restated as follows:

        "Each Company covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Companies will not, and will
not permit any of UK Company, German Company or Japan Company to, do any of the
following:"

2

--------------------------------------------------------------------------------



        (f)    Section 7.1(d) of the Loan Agreement shall be amended as follows:

          (i)  The reference in clause (i) to "UK Company" shall be replaced
with "UK Company's, German Company's, Japan Company's";

         (ii)  Both references in clause (ii) to "UK Company" shall be replaced
with "UK Company, German Company, Japan Company"; and

        (iii)  The reference in clause (iii) to "UK Company" shall be replaced
with "UK Company, German Company, Japan Company".

        (g)   Section 7.4 of the Loan Agreement shall be amended by replacing
the reference to "UK Company" with "UK Company, German Company, Japan Company".

        (h)   Section 7.5 of the Loan Agreement shall be amended and restated as
follows:

        "Change UK Company's, German Company's, Japan Company's or any Company's
name, FEIN, organizational identification number, state or nation of
organization, or organizational identity; provided, however, that (a) a Company
(other than German Company) may change its name upon at least 30 days prior
written notice by Administrative Borrower to Agent of such change and so long
as, at the time of such written notification, such Company provides any
financing statements necessary to perfect and continue perfected Agent's Liens
and (b) German Company may change its name upon prior written notice by
Administrative Borrower to Agent of such change.

        (i)    Section 7.10 of the Loan Agreement shall be amended by replacing
the reference to "UK Company" with "UK Company, German Company, Japan Company"
and replacing the reference to "UK Company's" with "UK Company's, German
Company's, Japan Company's".

        (j)    Section 7.11 of the Loan Agreement shall be amended by replacing
both references to "UK Company" with "UK Company's, German Company's, Japan
Company's".

        (k)   Section 7.13 of the Loan Agreement shall be amended by replacing
all references to "UK Company" with "UK Company, German Company, Japan Company".

        (l)    Subsection 7.18(b)(i) shall be amended by replacing the reference
to "$4,000,000" with "$4,500,000".

        4.    Ratification.    This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. In all other respects, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.

        5.    Conditions to Effectiveness.    This Amendment shall become
effective as of the date hereof and upon the satisfaction of the following
conditions precedent:

        (a)   Each party hereto shall have executed and delivered this Amendment
to Agent;

        (b)   Companies shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

        (c)   No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and

        (d)   All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.

3

--------------------------------------------------------------------------------






        6.    Additional Event of Default.    An Event of Default shall exist if
Borrowers fail to deliver to Agent a perfected pledge of the equity interests of
German Company, effective under German law, within 5 days of the consummation of
the Share Acquisition, in form and substance satisfactory to Agent.

        7.    Miscellaneous.    

        (a)   Warranties and Absence of Defaults. In order to induce Agent to
enter into this Amendment, each Company hereby warrants to Agent, as of the date
hereof, that the representations and warranties of Companies contained in the
Loan Agreement are true and correct as of the date hereof as if made on the date
hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).

        (b)    Expenses.    Companies, jointly and severally, agree to pay on
demand all costs and expenses of Agent (including the reasonable fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.

        (c)    Governing Law.    This Amendment shall be a contract made under
and governed by the internal laws of the State of Illinois.

        (d)    Counterparts.    This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

        8.    Release.    

        (a)   In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set?off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

        (b)   Each Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

        (c)   Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

 
   
   

 
 
MIDWAY HOME ENTERTAINMENT INC.,
a Delaware corporation
 
 
MIDWAY AMUSEMENT GAMES, LLC,
a Delaware limited liability company
 
 
MIDWAY GAMES INC.,
a Delaware corporation
 
 
MIDWAY GAMES WEST INC.,
a California corporation
 
 
MIDWAY INTERACTIVE INC.,
a Delaware corporation
 
 
MIDWAY SALES COMPANY, LLC,
a Delaware limited liability company
 
 
MIDWAY HOME STUDIOS INC.,
a Delaware corporation
 
 
SURREAL SOFTWARE INC.,
a Washington corporation
 
 
MIDWAY STUDIOS—AUSTIN INC.,
a Texas corporation
 
 
MIDWAY STUDIOS—LOS ANGELES INC.,
a California corporation
 
 
Each By:
 
/s/  THOMAS E. POWELL      

--------------------------------------------------------------------------------


 
 
Title:
 
Executive Vice President—Finance,
Treasurer and CFO
 
 
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent, as UK Security Trustee and as a Lender
 
 
By:
 
/s/  JOHN T. LEONARD      

--------------------------------------------------------------------------------

    Title:   Vice President

5

--------------------------------------------------------------------------------





QuickLinks


CONSENT AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
